Case 2:18-cr-00008-JRG-RSP Document 698 Filed 09/11/20 Page 1 of 1 PageID #: 2542




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

  UNITED STATES OF AMERICA                       §
                                                 §
  v.                                             §   Case No. 2:18-CR-8-18 JRG-RSP
                                                 §
  DAMIAN MUNOZ                                   §

               ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                        FINDING DEFENDANT GUILTY

        On this day, the Court considered the Findings of Fact and Recommendation of United

 States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Count 4 of the Second

 Superseding Indictment charging defendant with a violation of 18 U.S.C. ' 1956(h), Conspiracy to

 Commit Money Laundering. Having conducted a proceeding in the form and manner prescribed

 by FED. R. CRIM P. 11, the Magistrate Judge recommended that the Court accept the

 defendant=s guilty plea.   The parties waived their right to file objections to the Findings
    .
 of Fact and Recommendation.       The Court is of the opinion that the Findings of Fact and

 Recommendation should be accepted.

        It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

 States Magistrate Judge, filed August 20, 2020, are hereby ADOPTED.

        It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

 defendant GUILTY of Count 4 of the Second Superseding Indictment in the above-numbered cause.

       So ORDERED and SIGNED this 11th day of September, 2020.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
